DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No. 2018/0267705), hereinafter referred to as Liu, in view of Johar et al. (US Pub. No. 2012/0317337), hereinafter referred to as Johar, further in view of Dusija et al. (US Pub. No. 2019/0102083), hereinafter referred to as Dusija.
Referring to claim 1, Liu discloses a data storage device (120, fig. 1), comprising: a nonvolatile memory device (140/141/145, fig. 1) to store user data (store data received from the host system, [0019]) and metadata including data identification information matched with the user data (mapping data…from the nonvolatile memory…mapping tables…reflect locations of data within the nonvolatile memory [0019]); and a controller (130, fig. 1) to control the nonvolatile memory device to be switched to a cold data storage device for storing cold data only when a number of program-erase (PE) cycles of the nonvolatile memory device is equal to or larger than a reference value (if the second unit of memory has recently been erased, thereby causing the P/E count of the second unit of memory to reach a threshold level, it may be desirable to store relatively cold data; [0012]), wherein upon switching the nonvolatile memory device to the cold data storage device, the controller moves first type of data among the user data and moves second type of data among the user data (relocate frequently-cycled data (i.e., “hot data”) to memory units (e.g., blocks) having relatively low P/E cycle count and/or to relocate infrequently-cycled data (i.e., “cold data”) to memory units having relatively high P/E cycle count; [0022]), wherein, according to a write request (commands receive and/or executed by the controller 130 may include…read/write commands; [0018]), the controller writes write data according to a type of the write data (use such memory units to write hot data, [0030]).
Liu does not appear to explicitly disclose data type identification information, moving a type of data to an external data storage device and among a first memory mode region of the nonvolatile memory device and to a second memory mode region of the nonvolatile memory region, and storing write data in one of the first and second memory mode regions according to a type of the write data.
However, Johar discloses data type identification information (information about the data, such as a location within a file system where the data will be stored, and may give some information as to the purpose, frequency of access, and the type of access (read/write), needed for the data; [0025]) and moving a type of data to an external data storage device (Data that is read very infrequently may even be a good candidate for moving to other external storage; [0015]).
Furthermore, Dusija moving a type of data among a first memory mode region of the nonvolatile memory device and to a second memory mode region of the nonvolatile memory region, and storing write data in one of the first and second memory mode regions according to a type of the write data (read-write circuitry 210 can move warm data from the SLC buffer 402 and/or QLC flash storage 406 to the pTLC buffer 404. At block 808, the read-write circuitry 210 may store cold data in the QLC flash storage 406. To that end, the read-write circuitry 210 can move cold data from the SLC buffer 402 and/or pTLC buffer 404 to the QLC flash storage; [0039]).
Liu, Johar, and Dusija are analogous art because they are from the same field of endeavor, data temperature and storage location considerations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Johar, and Dusija before him or her, to modify the data storage system of Liu to include the data type information and external storage of Johar and the storage modes of Dusija because the external storage would extend the storage capabilities of the system and the storage modes would extend the expect life of the storage system components.
The suggestion/motivation for doing so would have been to free up local storage (Johar: [0015]) and improve the endurance of the storage system components (Dusija: [0028]).


As to claim 2, the combination of Liu, Johar, and Dusija discloses the first type of data is hot data or warm data, and the second type of data is cold data. In the rejection of claim 1, “external data storage” was interpreted as external to the data store device, and beneficial to cold data storage; however, the Specification of the instant application broadens the interpretation of the limitation to merely “one of data storage devices other than the current data storage.”  Accordingly, the embodiment of Dusija teaches the “the first type of data is hot data or warm data” is moved to the TLC buffer 404 which is external to the QLC flash storage 406 storing “the second type of data is cold data.”

As to claim 3, the combination of Liu, Johar, and Dusija discloses the first memory mode region is a NAND cell region including a memory cell storing N-bit data (Dusija: TLC…3 bits, [0002]), and the second memory mode region is a NAND cell region including a memory cell storing (N+1)-bit data (Dusija: QLC…4 bits, [0002]). The suggestion/motivation to combine remains as indicated above.

As to claim 6, Liu discloses the data storage device is a solid-state device (SSD) (solid-state drive, [0017]).

Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable o over the combination of Liu, Johar, and Dusija, as applied to claims 1-3 and 6 above, further in view of Basuta et al. (US Pub. No. 2021/0089385), hereinafter referred to as Basuta.
As to claim 4, while Liu teaches the controller (130, fig. 1), a ratio of a cold data storage space to a total data storage space of the nonvolatile memory device (number of cold memory units in the coldest age group(s) is greater than the quotient of the capacity (e.g., the total number of memory units) of the memory pool and an integer value (e.g., 2); [0051]), and a host system (110, fig. 1), and Johar teaches a central processing unit (CPU) ([0021]), the combination of  Liu, Johar, and Dusija does not appear to explicitly disclose the controller transmitting the storage operational information the host.
However, Basuta teaches the controller transmitting the storage operational information the host (host device may include…imprint manager 525, [0131]; imprint manager 525 may receive an indication from the memory device 540 that a memory array 555 is or may be imprinted, [0137]).
Liu, Johar, Dusija, and Basuta are analogous art because they are from the same field of endeavor, managing storage operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Johar, Dusija, and Basuta before him or her, to modify the data storage system of the combination of Liu, Johar, and Dusija to include host control of Basuta because the host control would facilitate performance management.
Basuta: [0179]).
Therefore, it would have been obvious to combine Liu, Johar, Dusija, and Basuta to obtain the invention as specified in the instant claim.

As to claim 5, Liu discloses the controller switching the nonvolatile memory device to the cold data storage device when the number of PE cycles of the nonvolatile memory device is equal to or larger than the reference value, and Johar teaches a central processing unit (CPU) ([0021]), the combination of Liu, Johar, and Dusija does not appear to explicitly disclose a host approving a request to switch the nonvolatile memory device storage mode.
However, Basuta teaches the technique of a host approving a request to switch the nonvolatile memory device storage mode (host device 510, such as signaling that indicates or approves (e.g., grants authority to perform) a relatively lower-performance mode of operation, [0183]).
The suggestion/motivation to combine remains as indicated above.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable o over the combination of Liu in view of Basuta.
Referring to claim 7, Liu discloses a storage system (fig. 1), comprising: a processing unit (130, fig. 1) to determine, according to a number of program-erase (PE) cycles for each of a plurality of data storage devices, whether to use each of the plurality of data storage devices as a cold data storage device for storing cold data only; and each of the plurality of data storage if the second unit of memory has recently been erased, thereby causing the P/E count of the second unit of memory to reach a threshold level, it may be desirable to store relatively cold data; [0012]), determining a data storage position according to a data type of data stored in the nonvolatile memory device and a data type of write data (commands receive and/or executed by the controller 130 may include…read/write commands; [0018]) upon changing the memory mode, and storing the data stored in the nonvolatile memory device and the write data in the determined data storage position (relocate frequently-cycled data (i.e., “hot data”) to memory units (e.g., blocks) having relatively low P/E cycle count and/or to relocate infrequently-cycled data (i.e., “cold data”) to memory units having relatively high P/E cycle count; [0022]).
While Liu teaches a host and the plurality of data storage devices communicating with the host (110, fig. 1, [0018]), Liu does not appear to explicitly disclose a host central processing unit (CPU) determining a memory mode.
However, Basuta teaches a host central processing unit (CPU) (120, fig. 1; CPU, [0034]) determining a memory mode (host device may include…imprint manager 525, [0131]; imprint manager 525 may receive an indication from the memory device 540 that a memory array 555 is or may be imprinted, [0137]; host device 510, such as signaling that indicates or approves (e.g., grants authority to perform) a relatively lower-performance mode of operation, [0183]).
Liu and Basuta are analogous art because they are from the same field of endeavor, managing storage operation.

The suggestion/motivation for doing so would have been to coordinate an acceptable performance. (Basuta: [0179]).
Therefore, it would have been obvious to combine Liu and Basuta to obtain the invention as specified in the instant claim.

Referring to claim 19, Liu discloses a method of operating a storage system (fig. 1) including a host (110, fig. 1) and a plurality of data storage devices (140, fig. 1), the method comprising: checking a number of PE cycles of each of the plurality of data storage device; determining whether the number of PE cycles is equal to or larger than a reference value; changing a data storage device having the number of PE cycles that is equal to or larger than the reference value to a cold data storage device storing cold data only (if the second unit of memory has recently been erased, thereby causing the P/E count of the second unit of memory to reach a threshold level, it may be desirable to store relatively cold data; [0012]); determining a data storage position according to a data type of data stored in a nonvolatile memory device of the data storage device and a data type of write data provided by the host (commands receive and/or executed by the controller 130 may include…read/write commands, [0018]; use such memory units to write hot data, [0030]); and storing the data stored in the nonvolatile memory device and the write data in the determined data storage position (relocate frequently-cycled data (i.e., “hot data”) to memory units (e.g., blocks) having relatively low P/E cycle count and/or to relocate infrequently-cycled data (i.e., “cold data”) to memory units having relatively high P/E cycle count; [0022]).
Liu is silent regarding the processor architecture of the host system, and therefore does not appear to explicitly disclose a CPU.
However, Basuta teaches a CPU ([0034]), and one of ordinary skill would recognize CPUs as an industry standard for computing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and Basuta before him or her, to modify the host of Liu to include a CPU as discussed as example processor by Basuta because a CPU is well established processing architecture within the field of art and would have been a simple substitution the anticipated processing unit inherent to the operation of the host system of Liu.  The suggestion/motivation for doing so would have been the simple substitution of one known element for another which performs the same functionality.

Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over of Liu in view of Basuta, as applied to claims 7 and 19 above, further in view of Johar, further in view of Dusija.
As to claim 8, Liu discloses a controller (130, fig. 1) to control the nonvolatile memory device to be switched to the cold data storage device when the number of PE cycles of the nonvolatile memory device is equal to or larger than a reference value (if the second unit of memory has recently been erased, thereby causing the P/E count of the second unit of memory to reach a threshold level, it may be desirable to store relatively cold data; [0012]); and the nonvolatile memory device to store user data (store data received from the host system, [0019]) and metadata including data identification information matched with the user data (mapping data…from the nonvolatile memory…mapping tables…reflect locations of data within the nonvolatile memory [0019]), and wherein, upon switching the nonvolatile memory device to the cold data storage device, the controller moves first type of data among the user data to another data storage device among the plurality of data storage devices and moves second type of data, among the user data (relocate frequently-cycled data (i.e., “hot data”) to memory units (e.g., blocks) having relatively low P/E cycle count and/or to relocate infrequently-cycled data (i.e., “cold data”) to memory units having relatively high P/E cycle count; [0022]), and wherein, according to a write request (commands receive and/or executed by the controller 130 may include…read/write commands; [0018]), the controller writes the write data according to the data type of the write data (use such memory units to write hot data, [0030]).
Liu does not appear to explicitly disclose an architecture in which each of the plurality of data storage devices includes a controller, data type identification information, and moving a data type stored in a first memory mode region of the nonvolatile memory device to a second memory mode region of the nonvolatile memory region, and storing write data in one of the first and second memory mode regions according to the data type of the write data.
However, Basuta teaches a multi-die architecture in which each of the plurality of storage devices includes a controller (fig. 1, Memory Dies 160a-N, Local Memory Controllers 165a-N).
information about the data, such as a location within a file system where the data will be stored, and may give some information as to the purpose, frequency of access, and the type of access (read/write), needed for the data; [0025]).
Finally, Dusija discloses moving a data type stored in a first memory mode region of the nonvolatile memory device to a second memory mode region of the nonvolatile memory region, and storing write data in one of the first and second memory mode regions according to the data type of the write data (read-write circuitry 210 can move warm data from the SLC buffer 402 and/or QLC flash storage 406 to the pTLC buffer 404. At block 808, the read-write circuitry 210 may store cold data in the QLC flash storage 406. To that end, the read-write circuitry 210 can move cold data from the SLC buffer 402 and/or pTLC buffer 404 to the QLC flash storage; [0039]).
Liu, Basuta, Johar, and Dusija are analogous art because they are from the same field of endeavor, data temperature and storage location considerations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Basuta, Johar, and Dusija before him or her, to modify the data storage system of Liu to embody the local memory controller architecture of Basuta, thereafter providing local level control among a plurality of storage devices, and the suggestion/motivation for doing so would have been the well understood advantages of decentralized architectures, such as resilience to single point failures; and as well, to include the data type information and external storage of Johar and the storage modes of Dusija because the external storage would extend the storage capabilities of 
The suggestion/motivation for doing so would have been to free up local storage (Johar: [0015]) and improve the endurance of the storage system components (Dusija: [0028]).
Therefore, it would have been obvious to combine Liu, Basuta, Johar, and Dusija to obtain the invention as specified in the instant claim.

As to claim 9, Liu discloses when the number of PE cycles is equal to or larger than the reference value (if the second unit of memory has recently been erased, thereby causing the P/E count of the second unit of memory to reach a threshold level; [0012]), the switching the nonvolatile memory device to the cold data storage device (it may be desirable to store relatively cold data; [0012]). Additionally, Liu discloses a host system (110, fig. 1) and Johar teaches a central processing unit (CPU) ([0021]). Finally, Basuta teaches the technique of a host transmitting a command for switching the nonvolatile memory device storage mode (host device 510, such as signaling that indicates or approves (e.g., grants authority to perform) a relatively lower-performance mode of operation, [0183]).
Therefore, the combination of Liu, Basuta, Johar, and Dusija teaches the claim limitations, and the suggestion/motivation to combine remains as indicated above.

As to claim 10, Liu discloses the controller switching the nonvolatile memory device to the cold data storage device when the number of PE cycles of the nonvolatile memory device is equal to or larger than the reference value (if the second unit of memory has recently been erased, thereby causing the P/E count of the second unit of memory to reach a threshold level; [0012]), and switches the nonvolatile memory device to the cold data storage device (it may be desirable to store relatively cold data; [0012]). Additionally, Liu discloses a host system (110, fig. 1) and Johar teaches a central processing unit (CPU) ([0021]). Finally, Basuta teaches the technique of 
Finally, Basuta teaches the technique of the controller transmitting a request for switching the nonvolatile memory device (host device may include…imprint manager 525, [0131]; imprint manager 525 may receive an indication from the memory device 540 that a memory array 555 is or may be imprinted, [0137]) and switches the nonvolatile memory device when a reply approving the request is received  (host device 510, such as signaling that indicates or approves (e.g., grants authority to perform) a relatively lower-performance mode of operation, [0183]).
Therefore, the combination of Liu, Basuta, Johar, and Dusija teaches the claim limitations, and the suggestion/motivation to combine remains as indicated above.

As to claim 11, the combination of Liu, Basuta, Johar, and Dusija discloses the first type of data is hot data or warm data, and the second type of data is cold data (Liu: [0022]; Johar: [0005]; Dusija: [0038]). 

As to claim 12, the combination of Liu, Basuta, Johar, and Dusija discloses the first memory mode region is a NAND cell region including a memory cell storing N-bit data (Dusija: TLC…3 bits, [0002]), and the second memory mode region is a NAND cell region including a Dusija: QLC…4 bits, [0002]). The suggestion/motivation to combine remains as indicated above.

As to claim 13, Liu teaches the controller (130, fig. 1), a ratio of a cold data storage space to a total data storage space of the nonvolatile memory device (number of cold memory units in the coldest age group(s) is greater than the quotient of the capacity (e.g., the total number of memory units) of the memory pool and an integer value (e.g., 2); [0051]), and a host system (110, fig. 1), Johar teaches a CPU ([0021]), and Basuta teaches the controller transmitting the storage operational information the host (host device may include…imprint manager 525, [0131]; imprint manager 525 may receive an indication from the memory device 540 that a memory array 555 is or may be imprinted, [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Basuta, Johar, and Dusija before him or her, to modify the data storage system Liu to include the CPU of Johar and the host control of Basuta because the host control would facilitate performance management.
The suggestion/motivation for doing so would have been to coordinate an acceptable performance. (Basuta: [0179]).
Therefore, it would have been obvious to combine Liu, Basuta, Johar, and Dusija to obtain the invention as specified in the instant claim.

As to claim 14, Liu discloses the data storage device is a solid-state device (SSD) (solid-state drive, [0017]).
Dusija: commands to transfer data, [0020]) is received from the host CPU (Liu: host system 110, fig. 1; Johar: central processing unit, [0021]; Dusija: one or more of the functions described herein as being performed by the controller 108 and/or host interface 106 are instead performed by the host 102, [0021]; move or relocate data, [0032]), the data storage device moves the second type of data to the second memory mode region or another data storage device (read-write circuitry 210 can move warm data from the SLC buffer 402 and/or QLC flash storage 406 to the pTLC buffer 404. At block 808, the read-write circuitry 210 may store cold data in the QLC flash storage 406. To that end, the read-write circuitry 210 can move cold data from the SLC buffer 402 and/or pTLC buffer 404 to the QLC flash storage; [0039]) based on the data type identification information (Johar: [0025]). The suggestion/motivation to combine remains as indicated above.

As to claim 16, the combination of Liu, Basuta, Johar, and Dusija discloses the host CPU transmits the data type identification information with the write data to each of the plurality of data storage devices according to the write request (Johar: [0025]). The suggestion/motivation to combine remains as indicated above.

As to claim 17, Liu discloses the plurality data storage devices and a lifespan indicator including PE cycle information of the data storage device (lifecycle of one or more memory units of the nonvolatile memory….controller 130 may be configured to track the number of P/E cycles experienced by each tracked unit of memory, [0021-0022]). Furthermore, Basuta discloses the data storage device transmits information of the data storage device to the host (host device may include…imprint manager 525, [0131]; imprint manager 525 may receive an indication from the memory device 540 that a memory array 555 is or may be imprinted, [0137]), and Johar teaches the CPU ([0021]). Therefore, the combination of Liu, Basuta, Johar, and Dusija teaches the claim limitations, and the suggestion/motivation to combine remains as indicated above.

Claim  18 is rejected under 35 U.S.C. 103 as being unpatentable over of Liu in view of Basuta, as applied to claims 7 and 19 above, further in view of Schuette et al. (US Pub. No. 2014/0129753), hereinafter referred to as Schuette.
As to claim 18, the combination of Liu in view of Basuta does not appear to explicitly disclose each of the plurality of data storage devices supports PCI Express peer to peer (PCIe P2P) communication, and the plurality of data storage devices move data stored in the nonvolatile memory devices included in the plurality of data storage devices to each other in a PCIe P2P scheme.
However, Schuette discloses each of the plurality of data storage devices supports PCI Express peer to peer (PCIe P2P) communication, and the plurality of data storage devices move data stored in the nonvolatile memory devices included in the plurality of data storage devices to each other in a PCIe P2P scheme ([0053]).
Liu, Basuta, and Schuette are analogous art because they are from the same field of endeavor, managing storage operation.

The suggestion/motivation for doing so would have been to provide direct communication between the storage devices (Schuette: [0051]).
Therefore, it would have been obvious to combine Liu, Basuta, and Schuette to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2019/0064249 of Mehta et al. is relevant to SSD storage modes and extending storage component lifespan. US Pub. No. 2020/0401332 of Ravimohan et al. and US Pub. No. 2012/0173827 of Wood et al. are pertinent to monitoring program-erase cycles and threshold limits. US Pub. No. 2019/0339867 of Allo et al. is pertinent to cold and hot data storage modes.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184